233 Ga. 660 (1975)
212 S.E.2d 830
McDONALD
v.
McDONALD.
29424.
Supreme Court of Georgia.
Argued January 16, 1975.
Decided February 11, 1975.
George G. Finch, for appellant.
Reed & Friedwald, R. M. Reed, James W. Friedwald, for appellee.
UNDERCOFLER, Presiding Justice.
1. Lawrence P. McDonald appeals a judgment holding him in wilful contempt for failure to comply with a provision of his divorce decree which provides, "... the *661 plaintiff is hereby relieved of her individual or joint responsibility on a certain demand note in the sum of Eleven Thousand Dollars ($11,000) said note being payable to Mrs. Harold McDonald, the mother of the defendant. The defendant, Lawrence P. McDonald is hereby ordered and directed to assume the plaintiff's responsibility of the payment of said Eleven Thousand Dollars and to pay the same when demand is made therefore." The decree was entered pursuant to a jury verdict which provided, "Defendant to assume plaintiff's share of responsibility for $11,000 note to Mrs. Harold McDonald." In our opinion the divorce verdict intended that Lawrence P. McDonald satisfy the note when due and the divorce decree conformed to the verdict. Demand has been made on the note and it remains unpaid. The evidence on the contempt citation was sufficient to support the trial court's finding of wilful contempt. See McDonald v. McDonald, 232 Ga. 190 (205 SE2d 850).
2. "The trial court did not err in considering evidence of which it had personal knowledge, records of prior proceedings in the same case and evidence presented at the contempt hearing in adjudicating the appellant in contempt of court." George v. George, 232 Ga. 389 (1) (207 SE2d 26).
3. The trial court's comments concerning the authority of Dr. Harold McDonald's attorney to satisfy the $11,000 note, if error, were harmless.
4. This court granted a superseders in this case and any error of the trial court in denying superseders in moot.
5. Under the record here it is our opinion the trial judge was not disqualified in this case.
Judgment affirmed. All the Justices and Judge Claude D. Shaw concur. Ingram, J., disqualified.